 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARTINA DURAN DURAN,                              No. 1:19-cv-01763-DAD-EPG
12                       Plaintiff,
13           v.                                         ORDER TO SHOW CAUSE WHY ACTION
                                                        SHOULD NOT BE DISMISSED FOR LACK
14    FCA US LLC, a Delaware Limited                    OF SUBJECT-MATTER JURISDICTION
      Liability Company; et al.,
15
                         Defendants.
16

17

18          On November 14, 2019, plaintiff Martina Duran Duran (“plaintiff”) commenced this

19   action against defendants FCA US LLC (“FCA”), Turlock Chrysler Dodge Jeep Ram (“Turlock

20   Chrysler”), and Does 1 through 10, inclusive (collectively “defendants”) in the Madera County

21   Superior Court. (Doc. No. 1-1.) On December 19, 2019, FCA removed the action to this federal

22   court. (Doc. No. 1.) The notice of removal states that this court has subject matter jurisdiction

23   over this action pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446. (Id. at 1.) Although both

24   plaintiff and Turlock Chrysler are citizens of California, FCA alleges that complete diversity

25   exists because plaintiff fraudulently joined Turlock Chrysler in this action for no reason other

26   than to defeat diversity jurisdiction. (Id. at ¶¶ 25–27.) FCA, however, must provide additional

27   information for the court to be able to determine whether Turlock Chrysler is a fraudulently

28   joined defendant.
                                                       1
 1           “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

 2   Am., 511 U.S. 375, 377 (1994). “A suit may be removed to federal court under 28 U.S.C.

 3   § 1441(a) only if it could have been brought there originally.” Sullivan v. First Affiliated Sec.,

 4   Inc., 813 F.2d 1368 (9th Cir. 1987). A district court has “a duty to establish subject matter

 5   jurisdiction over the removed action sua sponte, whether the parties raised the issue or not.”

 6   United Invs. Life Ins. Co. v. Waddell & Reed, Inc., 360 F.3d 960, 967 (9th Cir. 2004).

 7          “Joinder of a non-diverse defendant is deemed fraudulent, and the defendant’s presence in

 8   the lawsuit is ignored for purposes of determining diversity, ‘[i]f the plaintiff fails to state a cause

 9   of action against a resident defendant, and the failure is obvious according to the settled rules of

10   the state.’” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001) (quoting

11   McCabe v. General Foods Corp., 811 F.2d 1336, 1339 (9th Cir.1987)). The Ninth Circuit has “a

12   ‘general presumption against fraudulent joinder,’ and defendant’s burden of proof is ‘heavy.’”

13   Latino v. Wells Fargo Bank, N.A., No. 2:11-cv-02037-MCE, 2011 WL 4928880, at *4 (E.D. Cal.

14   Oct. 17, 2011) (quoting Hunter v. Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir.2009)).

15   “Fraudulent joinder must be proven by clear and convincing evidence.” Hamilton Materials, Inc.

16   v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir.2007).

17          Here, FCA contends that while plaintiff has sued both FCA and Turlock Chrysler under

18   California’s Song-Beverly Consumer Warranty Act, “FCA believes Plaintiff has no intention of

19   prosecuting her warranty claims against [Turlock Chrysler], and only added [Turlock Chrysler] in

20   an attempt to defeat diversity. Indeed, a review of the Complaint’s allegations show only bare-
21   boned, non-specific allegations as related to [Turlock Chrysler].” (Doc. No. 1 at ¶ 26.); see also

22   Mireles v. Wells Fargo Bank, N.A., 845 F. Supp. 2d 1034, 1064 (C.D. Cal. 2012) (noting that

23   “frequent use throughout the complaint of the plural ‘defendants,’ failing to specify which

24   particular defendant or defendants were involved in the allegedly unlawful conduct” supported a

25   finding that the complaint’s allegations were “questionable”). However, here, plaintiff’s

26   complaint does allege that Turlock Chrysler is a “seller” and “retailer” under the Song-Beverly
27   Act. (Doc. No. 1-1 at ¶ 16.) It also alleges that “Defendants were unable to conform Plaintiffs

28   vehicle to the applicable express and implied warranties after a reasonable number of attempts.”
                                                         2
 1   (Doc. No. 1-1 at ¶ 20.) The Song-Beverly Act “imposes service and repair obligations on

 2   manufacturers, distributors, and retailers who make express warranties.” Duale v. Mercedes-

 3   Benz USA, LLC, 148 Cal. App. 4th 718, 721 n. 1 (2007) (internal quotation marks and citations

 4   omitted) (emphasis added). While the court will “not presently decide the sufficiency of

 5   plaintiffs’ . . . allegations,” the court finds “it is untrue that the complaint lacks allegations that

 6   could result in [Turlock Chrysler] being held liable for the wrongful conduct charged.” See

 7   Mireles, N.A., 845 F. Supp. 2d at 1064.

 8           FCA also contends that “FCA’s counsel’s vast litigation experience in opposing these

 9   types of cases has been that individual dealerships have not been regularly sued.” (Id. at ¶ 27.)

10   However, even if individual dealerships are not regularly sued under the Song-Beverly act, FCA

11   has not yet demonstrated by clear and convincing evidence that individual dealerships cannot be

12   properly named in such actions. FCA therefore has not met its burden of proof.

13           Accordingly, FCA is hereby directed to show cause within fourteen (14) days of service of

14   this order as to why this matter should not be dismissed for lack of subject matter jurisdiction.

15   FCA may discharge this order to show cause by submitting evidence that plaintiff fails to state a

16   cause of action against Turlock Chrysler.1 Any opposition briefing must be filed no less than

17   fourteen (14) days after FCA’s initial filing, and any reply briefing must be filed no less than

18   seven (7) days after oppositions.

19   IT IS SO ORDERED.
20
         Dated:     December 27, 2019
21                                                         UNITED STATES DISTRICT JUDGE

22

23

24

25
     1
26     Although the notice of removal states that this court also has federal question, plaintiff’s cause
     of action arises under state law and FCA makes no other mention of a federal constitutional or
27   statutory right implicated in this action. To the extent that FCA believes a federal question is
     present, FCA may also discharge this order to show cause by demonstrating federal question
28   jurisdiction.
                                                        3
